Thomas R. Sullivan: -- was enacted subsequent to the (Inaudible) appealed decision in this case, whether any pre-emption claim based on the Labor Management Relation Act of 1959 is properly before the -- before the courts or since it was not passed upon by the court below.
Felix Frankfurter: What do you conceive to be the controversy of this case? What do you think the litigation is about --
Thomas R. Sullivan: The question of what --
Felix Frankfurter: -- specifically?
Thomas R. Sullivan: -- whether or not, the Congress through the enactment of Section 7 of the National Labor Relations Act has so occupied the entire field of labor relations, labor management relations that the States have no right in anyway to impose any limitation or qualification or restriction at all on who shall be representatives of labor unions.
Felix Frankfurter: That means that -- that the 1959 Act must be construed whether New York today can take action in -- take the kind of action it's seeking to take here?
Thomas R. Sullivan: I think the 1959 Act, sir, can be construed as evidentiary in -- in determining the intent of Congress when they had enacted Section 7. But that there is -- that the square conflict as to this Section 8 of the Waterfront Commission Act and the Labor-Management Disclosure Act of 1959 was not properly -- was not brought up in the Court of Appeals and no decision was rendered on it. And therefore, that this Court --
William O. Douglas: Well, the issue pre-emption was.
Thomas R. Sullivan: The issue of pre-emption was certainly was, sir. And at that point in the Court of Appeals, the issue of pre-emption was raised as to whether or not Section 8 was pre-empted by the Congress enacting Section 7 and also by your -- this Court's decision in Hill against Florida.
Felix Frankfurter: Let me ask you this. Could Congress in 1959 pass an act which would displace the power of the State to deal with, deciding the qualifications for officers in a labor union, in elections following the enactment of 1959?
Thomas R. Sullivan: Yes, sir. I believe they could completely occupy the field if they --
Felix Frankfurter: As to future elections?
Thomas R. Sullivan: That is correct, sir.
Felix Frankfurter: And -- and what's the relevance of that answer of yours to this litigation?
Thomas R. Sullivan: The -- I -- I don't see the exact relevance to this because we are dealing here not with a future election, but with a past election -- with the past power to hold office with the -- I'm talking about --
Felix Frankfurter: But your point of view, that's gone. From your point of view, the -- the union doesn't exist and what's involved is the election of 1960s.
Thomas R. Sullivan: Well, that is not -- I say that, sir, in connection with whether or not, there is any valid controversy between the parties.
Felix Frankfurter: Assume you're wrong about -- assume you're wrong under a moot (Inaudible) --
Thomas R. Sullivan: Yes, sir.
Felix Frankfurter: -- because what is involved is the disqualification by virtue of the proceedings that you brought against his running in the 1960 elections. That is the situation, isn't it?
Thomas R. Sullivan: I would not completely agree with your analysis of it, sir. I do not think -- first of all, there were no formal proceedings ever brought. Whether or not it is a question as to his eligibility to run in the 1960 election, I could not say that that is what we are concerned with here.
Felix Frankfurter: Well he's been suspended.
Thomas R. Sullivan: Yes, sir.
Felix Frankfurter: And you -- you -- are you saying that you -- the only question before the Court is whether his suspension, operating under the 1955 Act that it could be adjudicated by the Court. You say it isn't to be adjudicated because it's moot. Forget that for a moment. Assuming there's no question of mootness and assume that -- what was the number of the union, you say?
Thomas R. Sullivan: 1346.
Felix Frankfurter: 1340 -- assume 1346 had a continuing life and you were suspended. Now, he couldn't -- he -- because he couldn't be restored -- he couldn't restored for that office because your time is gone. That's irreplaceable, isn't it?
Thomas R. Sullivan: Yes, sir.
Felix Frankfurter: But he does want to run again in 1960.
Thomas R. Sullivan: Well, he could be restored. I -- I don't agree completely that he could not be restored. I think --
Felix Frankfurter: You mean he might get his salary. He hasn't -- he lost his salary and that wasn't mentioned.
Thomas R. Sullivan: I don't --
Felix Frankfurter: What I want to know is --
Thomas R. Sullivan: I don't think that's the issue, sir, because he's gotten his salary all along.
Felix Frankfurter: Well, what I want to know is this. I can understand that you're saying that what is past is past and if New York was entitled to disqualify him -- when did it first disqualify him, 1950?
Thomas R. Sullivan: In 1956 -- 1957, early part of 1957.
Felix Frankfurter: 1957. That nothing that Congress did in 1959 can undo what the purposes of argument as the legal power of New York in 1957, I understand that. But if you go beyond that and say -- that the Court must decide that. And the Court -- all that the Court has to decide, would you say is whether he -- he should be declared to have been properly disqualified in 1957?
Thomas R. Sullivan: That would seem to be the case, sir, whether or not, Section 8 was a valid -- whether or not, it was a valid exercise of the police powers or whether or not, it had been pre-empted by Congress at the time the litigation was put.
Felix Frankfurter: Let me give to you another aspect of this, suppose the Court rejects your moot argument on the ground that -- while (Inaudible) is gone, he is the new manifestation of 1346 and there's an election up in the 1960, and (Inaudible) says that he would beat him despite of that -- the suspension continues, according to his affidavits. And therefore, it's not moot because of the issue is whether he can qualify for candidate in 1960, assume -- assume that state of fact. On -- on that assumption, is the 1959 Act pertinent?
Thomas R. Sullivan: Well, assuming sir that the kind of the question before the Court is whether or not we are deciding his eligibility to run for office in 1960.
Felix Frankfurter: I'm assuming that in order to answer your moot argument.
Thomas R. Sullivan: I would say sir that again, I must go -- I can only go back to what this Court has said in the past. That in deciding state courts and in deciding the validity of state statutes which is what we're concerned with here, the Court will not consider an intervening event.
Felix Frankfurter: Well, if -- if the election of 1960 becomes pertinent and the intervening event isn't an intervening event as the past but it looks to the future.
Thomas R. Sullivan: The -- the point, sir, is that if that is his aim, if that is the appellant's aim here, he is not without recourse. There is no -- he can institute the action now in light of the 1959 Amendment, or the 1959 Act. But we are dealing here with an action that was commenced under a certain set of facts and circumstances and if you will, to ground rules through the fault of no one between the time the Court of Appeals decided this case and the time it is presented before Your Honors. Congress has changed or has modified in some respect, the law. We are now here as I envision it to determine the propriety of the decision of the Court of Appeals of New York as of the time they'd decided it and that the question of the 1959 Act never having been raised at that point, we -- we feel is not properly in view of the -- the past decisions of this Court.
Felix Frankfurter: But I've put to you the relevance of the consideration of mootness to this litigation. This Court has held into cases in connection with the -- didn't you say Commerce Commission or the Federal Trades Commission that an order may expend its force and the case would be moot but for the fact that another order like the one in controversy in the charge next week, saving the case for mootness. And so I'm suggesting that somebody moot, maybe sympathetically, your point view on mootness might not go all the way with you because you would feel that the same controversy arises as -- right in front of you, and therefore the case is not moot.
Thomas R. Sullivan: The same --
Felix Frankfurter: In that aspect, what happened in 1959 may bear on what should be done with the reference to 1960?
Thomas R. Sullivan: The 1959 Act when taken in -- in connection with the question of mootness sir, certainly shows the complex situation that has been created not only by the abolition or of -- of 1346 but also the enactment of the Labor Management Disclosure Act of 1959. The situation is that the parties to this action would probably be entirely different, at least insofar as the appellee is concerned that there would no longer be the controversy, even under the 1959 Act.
Felix Frankfurter: I follow your -- I follow your argument on mootness. Would you care to express an opinion, I would understand you would -- but it's not here. Would you care to and express an opinion, whether in your view, the 1959 legislation of Congress, the plan, Section 8.
Thomas R. Sullivan: Sir, we do not feel that it does, and we have so stated both in the brief of the appellee and in the brief of the Waterfront Commission amicus curiae. The Waterfront Commission has filed amicus throughout this since -- although they are not the parties to the -- party to the action, they are most vitally concerned with it since they are the administrators of the compact. I think you will find that the question fully gone into in the briefs and why we say we do not feel that there is a conflict between the 1959 Act and the Labor Management Disclosure Act -- Section 8 in the Labor Management Disclosure Act of 1959 because there are certain saving clauses in the 1959 Act which provide that in addition to the remedies supplied therein, that any employee of a labor union is saved, any existing right he had or any protection he had under any state act. That is expressly contained in section 103.
Hugo L. Black: Where is that in the brief?
Thomas R. Sullivan: It's at page 15, sir, of the appellee's brief.
William J. Brennan, Jr.: This is an argument on how Congress does have specialty to these problems herein and state -- state statutes interpreted the agreement that this would be (Inaudible) among those in the cities in ways state actions was to serve (Inaudible) in a state act like --
Thomas R. Sullivan: That is correct sir, the --
William J. Brennan, Jr.: But what -- what's the -- another (Inaudible) Waterfront Commission sees for the federal such that (Inaudible) particularly as to rely on (Inaudible)
Thomas R. Sullivan: Well, Section -- 1 -- 103, sir, specifically is the saving clause, which generally speaking, saves the rights of the States at least insofar as they confer benefit on any member of a labor organization.
William O. Douglas: As I read it, it saves the -- the rights of members.
Thomas R. Sullivan: That is correct, sir.
William O. Douglas: It isn't cast in terms of saving rights of States to -- to legislate -- in terms of race.
Thomas R. Sullivan: That is correct. It is -- and that saves the rights of members under state acts.
William O. Douglas: Yes.
Thomas R. Sullivan: And a member does have certain rights under Section 8. Also, 603, page 41 of the Waterfront Commission's brief, 603 (a) and at page 15 of the appellees brief, expressly reserves that except as explicitly provided to the contrary, nothing in this Act shall reduce or limits -- or limit the responsibilities of any labor organization or of any officer, agent shops, do it or other representative of the labor organization, or by any remedy.
William J. Brennan, Jr.: (Inaudible) these are the consequences of the labor organizations because this section is a response to the -- the Waterfront and also (Inaudible) not to collect duties, isn't that it?
Thomas R. Sullivan: Not to have felons as --
William J. Brennan, Jr.: (Inaudible) this whole part of those disqualifications in collection of duties if you have --
Thomas R. Sullivan: That is correct, sir.
William J. Brennan, Jr.: -- the officers (Inaudible) --
Thomas R. Sullivan: That is correct.
William J. Brennan, Jr.: -- as the labor organizations believe on what to pay their tenants.
Thomas R. Sullivan: Absolutely, sir.
William J. Brennan, Jr.: Collective bargaining agreement, or is that it?
Thomas R. Sullivan: That is quite correct, sir.
William J. Brennan, Jr.: There was a responsibility merely to (Inaudible) in respect of collection of dues but not in the middle to collect duties in the (Inaudible)
Thomas R. Sullivan: That is correct, sir.
Earl Warren: Mr. Sullivan, a little a while ago, I understood you to say that the State was merely exercising its police powers. I wonder in -- in the absence of this compact, if it -- is there any state that didn't have a compact of this kind? If it could enact a law such as you -- such as you're sustaining here.
Thomas R. Sullivan: If, sir, the proper foundation, I believe, were found to exist, if the need -- the evil was shown to exist and that the statute in question here was reasonably connected to that. If, for instance, the Port of New York were entirely within the confines of the State of New York and the situation was shown to exist in that port, that was demonstrated to exist in the Port of New York, sir, for the safety, the well-being of the citizens of New York, we feel the State of New York would have had the right independent of the (Voice Overlap) --
Earl Warren: Yes.
Thomas R. Sullivan: -- compact.
Earl Warren: Then -- then it's your position that -- that the -- the compact didn't create any additional rights. So far as the State is concerned, you have it -- had the rights already and that there was no pre-emption on the part of the -- of the Federal Government through the Labor Management Relations Act.
Thomas R. Sullivan: That is correct, sir. The compact merely, in its approval, in the process it was -- of its approval at some indicia that Congress recognized this situation. And it is only because it was a compact that it came before Congress for approval, if it was purely within the state of (Voice Overlap) --
William O. Douglas: I -- I missed the process of reasoning by which you got out of the word, “responsibilities” in 603 (a) of the 1959 Act, disabilities of a -- of a person to hold office in the union. It says responsibilities of a labor organization.
Thomas R. Sullivan: The response --
William O. Douglas: It doesn't say rights of a labor organization, says responsibility. It doesn't say disabilities of an officer or agent, it says responsibility.
Thomas R. Sullivan: Yes, sir. And it is the responsibilities that they have under any state or other law. The responsibility would be in as Mr. Justice Brennan pointed out to -- if they have elected a felon, as an officer, to refrain from the collection of dues. As to their --
Felix Frankfurter: May I ask you --
Thomas R. Sullivan: Yes, sir.
Felix Frankfurter: -- as to this notice agenda procedures, isn't it? Is the International -- does the International give him notice that this man was a felon and must do something about that?
Thomas R. Sullivan: Yes, sir. That was precisely the manner in which this came up as you will see from the original papers in the Supreme Court in New York. The officers of the International were called in, were advised of the existence of this conviction and were also advised of the terms of Section 8. And I might point out, Mr. Justice Frankfurter that under the terms of Section 8, there is an administrative remedy open to anyone found to be so disabled. And this has been resorted to from time to time by union officials in similar circumstances. And the disability has been cleared administratively.
Felix Frankfurter: May the union itself contest the order of the Waterfront Commission?
Thomas R. Sullivan: It is not an order of the Waterfront Commission, sir.
Felix Frankfurter: The District Attorney?
Thomas R. Sullivan: If -- in this case was done informally, they were called in, apprised of the situation, apprised of a possible violation and --
Felix Frankfurter: They, being the union?
Thomas R. Sullivan: That is correct, the International. And the International then acted without any further action on the part of the District Attorney.
Felix Frankfurter: Did they contest it? Suppose they, say, you got the wrong man?
Thomas R. Sullivan: Oh yes, sir. As they did here, they started an action for a declaratory judgment an injunction or they could -- if they wanted to be extreme, await an arrest which was never contemplated or never done yet.
William J. Brennan, Jr.: And the -- and the person arrested would not necessarily be the felon, it would be whoever in the union collected dues after his election as an officer, would it?
Thomas R. Sullivan: That is correct, sir. In our particular instance, it was discovered that there was a young lady who was collecting dues in the county, not De Veau.
William J. Brennan, Jr.: Mr. Sullivan, may I ask? I take it though you have to argue also, looking again at 603, that the provisions of the 1959 Disclosure Act, establishing the standards for disqualification for union office, do not satisfy the definition of -- except as exquisitely provided for the contrary.
Thomas R. Sullivan: Yes, sir. Because throughout the Act, the Labor Management Disclosure Act, where the Congress wanted their procedures to be explicit, they so stated and the Waterfront Commission points it out in its brief. In many instances they said, “Compliance with our -- with our law shall be sufficient for any State.” There are certain reports that are required under the Labor Management Disclosure Act and they specifically state, “No state shall require anything further than a copy of this.” But on 103, I believe it is -- it's not 103 but the section creating the qualification requirements, no such reservation is included at all. In summary --
Earl Warren: Do you -- do you think that unless they put that into every section, there is -- there is no pre-emption?
Thomas R. Sullivan: No, sir. But I do say that where in a scheme of things, they specifically say in A and B and Court, “This is all that is required and no state may require more and that they don't say it insofar as D is concerned. It is some indicia that they did not intend to pre-empt as to D. Thank you very much.
Earl Warren: Mr. Gleason.
Thomas W. Gleason, Jr.: I just like to bring out a couple of points here Your Honor. First of all, De Veau is not automatically disbarred from holding a checker's license. The law of the Waterfront Commission specifically spells out that he has a right to a hearing and they placed a five-year probation period in there and a five-year disqualification of the felony. So he is entitled to a hearing and in their discretion, they can't grant him a license to be a checker. It is to be noted that in all the -- all the occupations spelled out under the findings and the declarations namely longshoremen, hiring agents, watchmen and stevedores they're all provisions for hearings and provisions for notice. They have a right to appeal to the courts if they're not satisfied with the determination of the Waterfront Commission. Section 8 goes much further. It gives them no right of hearing, no right to bring in witnesses, no right to show that he has over the years became -- become a citizen of good character. It's not based on character. It's based mainly for the purpose of punishment and for the purpose to be (Inaudible) There's no other reason for this Section 8. I'd like to point out also that we still maintain that Congress has given no -- had given no consideration of Section 8, the only place that it was brought up was in a committee hearing. Congress wasn't aware of Section 8, and the only -- even -- even in the state hearings and the recommendations before the state legislature, there was no recommendation that they should take any action against unions.In fact they took the opposite view. They took the position that Congress should be consulted and that there were revisions coming up before the Tart-Hartley -- under Tart-Hartley law, and that therefore they should present these changes to Congress. And they specifically spell out the conflict. And that can be found in the 4th Report of New York, the State Crime Commission and there is nowhere at all where Congress have --
Earl Warren: Is that in your brief?
Thomas W. Gleason, Jr.: No, sir. We -- it was raised that we only have one day to -- to get a reply brief and then the printed (Inaudible) couldn't do it for us.
Earl Warren: Where -- where is that to be found?
Thomas W. Gleason, Jr.: In the 4th Report of the New York State Crime Commission. That's the New York State legislature document number 70, 1953.
Earl Warren: New York State document 70?
Thomas W. Gleason, Jr.: Yes, 1953.
Felix Frankfurter: That's long preceding (Inaudible) what's the date of the compact?
Thomas W. Gleason, Jr.: Yes, sir. But the recommendations were never presented to Congress about Section 8 or anything to do with unions. This was something where -- was made by somebody in the legislature of New York. There was no recommendation to Congress. Congress wasn't even informed.
Felix Frankfurter: Then what was -- didn't Mr. Waldman address himself to that problem he solved?
Thomas W. Gleason, Jr.: Mr. Waldman had a prepared statement in which he presented only to a committee hearing.
Felix Frankfurter: Yes, but he did talk about Section 8, didn't he?
Thomas W. Gleason, Jr.: He mentioned that there would be a conflict that there was a law pending. And if I remembered correctly, I think he points out in there that they -- they didn't know about it until about two or three days before the bill was being presented and passed. There was no knowledge on anybody's part that there was such a bill in the legislature.
Felix Frankfurter: Well, I don't know anymore except this quotation.Where is that nn which he seemed to know about Section 8?
Thomas W. Gleason, Jr.: Well, I've arranged --
Felix Frankfurter: Mr. Waldman is no mean lawyer as you now --
Thomas W. Gleason, Jr.: No, sir.
Felix Frankfurter: -- well know.
Thomas W. Gleason, Jr.: And I think he -- that was the only place was any committee hearing, where it was split out in a prepared statement, there's no other place.
Felix Frankfurter: And the fact that it's prepared shows thoughtfulness, without even casualties.
Thomas W. Gleason, Jr.: Yes, sir. And I think -- I think in a state -- in the state hearings, it was brought out and that was the reason for Article 15 being put in, so that there was a safeguard on collective bargaining. And there, there they admit that there would be a conflict with the National Labor Relations Act and that they say that the only way would be to have Congress enact certain laws pertaining to labor organizations.
Hugo L. Black: Where is that quoted?
Thomas W. Gleason, Jr.: Pardon me, sir?
Hugo L. Black: Where is what you're saying now (Voice Overlap) --
Thomas W. Gleason, Jr.: It's not -- this is not in the brief. This is in the 4th Report of the New York State Crime Commission, New York State legislature document number 70, 1953.
Charles E. Whittaker: Is that the same document, in the third, in the Waterfront brief at page 56?
Thomas W. Gleason, Jr.: Yes, sir. This is an addition to that.
Charles E. Whittaker: So what's the --
Hugo L. Black: You mean this is only a part of it.
Thomas W. Gleason, Jr.: That's right, sir. They have -- they have here the proposed legislation that the State Crime Commission had recommended to the -- to Congress in the compact.
Felix Frankfurter: And when do you say Section 8 got into the New York legislation?
Thomas W. Gleason, Jr.: As far as I can find out, nobody seems to know how it got in.
Felix Frankfurter: No, I said when did it get?
Thomas W. Gleason, Jr.: It was passed in 1953 before the compact was ratified. But it went into effect after the compact was ratified by Congress, I believe --
Felix Frankfurter: The New York enactments aren't secret. They're not in -- they're not in hiding, are they?
Thomas W. Gleason, Jr.: No, sir. But there was very few -- there were very few days notice on the fact that the -- the statute was there.
Felix Frankfurter: And the compact was signed when?
Thomas W. Gleason, Jr.: The compact, I believe, was in August 13th.
William J. Brennan, Jr.: I don't -- I don't follow this Mr. Gleason, very few days notice. As I understood your adversary and I've forgotten the date. My recollection too is that the New Jersey statute at least could pass several months before the -- the consideration by Congress of the compact, am I in earnest to that?
Thomas W. Gleason, Jr.: I think, my -- my thinking is that the -- I think the New York statute was passed first, and then the New Jersey statute was passed.
William J. Brennan, Jr.: Well, if that's so, then the New York statute is not much older than the --
Thomas W. Gleason, Jr.: The New York statute was passed before the compact. The New York statute was passed, I believe, sometime in March.
William J. Brennan, Jr.: Of what year?
Thomas W. Gleason, Jr.: 1953.
William J. Brennan, Jr.: Well now, isn't that what Mr. Waldman was addressing himself to in August?
Thomas W. Gleason, Jr.: Yes, sir. That was in --
William J. Brennan, Jr.: I didn't quite understand what you mean by only two or three days notice.
Thomas W. Gleason, Jr.: Well, in the state legislature, the recommendation they had -- these hearings. And there was a proposed legislation on setting up the compact. There was no mention of any --
William J. Brennan, Jr.: Well, you mean that the -- there was only two or three days notice of the proposed state action?
Thomas W. Gleason, Jr.: That's right, sir.
William J. Brennan, Jr.: Oh, not of the federal (Voice Overlap) --
Thomas W. Gleason, Jr.: No, sir.
William J. Brennan, Jr.: I'm sorry, I misunderstood you.
Thomas W. Gleason, Jr.: The -- the law -- actually, Section 8 was passed by the legislature before Congress (Voice Overlap) --
William J. Brennan, Jr.: I misunderstood you, I thought you were speaking (Voice Overlap) --
Felix Frankfurter: I don't know if the -- I don't get the then direction of your argument. Lots of legislations sometimes extremely important legislation, this past August on the recommend -- on proposals from the floor. What is the point of this argument?
Thomas W. Gleason, Jr.: Well, the point is this. That since Section 8 was passed before Congress ratifies the compact, why -- they should have put it into -- right into the compact and spelled out that they -- they were giving in the right to the state to deny felons to act as labor officials. Here, they had Act beforehand and -- and the findings and declarations that were presented to Congress only spelled out occupations of longshoremen, hiring agents --
Felix Frankfurter: Are you suggesting that nothing that's in the compact, in the -- in -- that New York legislation that isn't particularized with compact, designed in the compact?
Thomas W. Gleason, Jr.: No, I don't say that. I say it survives the compact as long as it doesn't conflict --
Felix Frankfurter: Yes, but --
Thomas W. Gleason, Jr.: -- with --
Felix Frankfurter: -- but you draw a conflict from the non-mentioned.
Thomas W. Gleason, Jr.: I -- I say that Congress wasn't aware of this Section 8. They had no --
Felix Frankfurter: But Mr. Waldman told them so that it couldn't have been a secret, and -- and one knows one has a right to -- to take cognizance of the fact that this was not a -- was in the corner affair, all the papers are full of it. Counsel for the International knew all about it. All the interested parties knew all about it. There's more publicity about this than about most legislations.
Thomas W. Gleason, Jr.: There seemed to have been only -- only a -- I mentioned Mr. Waldman of it in a -- in a committee hearing.
Felix Frankfurter: (Voice Overlap) it was the counsel for the International and a very effective counsel, not only in this regard, I don't know about that, but generally. And all that is whistle down to win, because it was put into legislation on the Act for two or three days discussion.
Thomas W. Gleason, Jr.: I don't believe, sir that there was any discussion in Congress as to Section 8.
Felix Frankfurter: But your argument was there wasn't much discussion even in the New York legislature, you can't trace the source of Section 8, aren't (Voice Overlap) --
Thomas W. Gleason, Jr.: There was discussion in the new law -- New York legislation as far as -- as far as the control over unions and union affairs. And that was the reason Article 15 was put into the compact and to preserve the rights. The -- the -- I believe we've covered in our reply brief.
Felix Frankfurter: That's another --
Thomas W. Gleason, Jr.: And --
Felix Frankfurter: -- thing to put in also, as Mr. Sullivan points out. 603 supposedly dealt with something, didn't it?
Thomas W. Gleason, Jr.: Yes, sir. The -- the -- it still -- it still is -- it's -- to my mind, if -- if they wanted to -- if they wanted to take control over -- over Section 8, they should have included it in -- in the compact in part I and spelled it out where they spell out, as far as the police powers as to longshoremen and hiring agents and such but they didn't do it.
Felix Frankfurter: But the fact that Congress didn't in terms deal with it, does in negative, the power of New York to deal with.
Thomas W. Gleason, Jr.: No, sir. But then we have the question as to whether it's in conflict.
Felix Frankfurter: That's right and that's what you're arguing.
Thomas W. Gleason, Jr.: Yes, sir. The only other point I'd like to say is that there was some mention as to administrative remedy. Here, I think the Court of Appeals had passed on that and said that -- that this was not an administrative remedy and it was only a -- a matter of grace to grant a -- a certificate of good conduct.
Felix Frankfurter: So that, we couldn't pass on that any how. That's a construction of the New York statute.
Thomas W. Gleason, Jr.: Yes, sir.
Earl Warren: Very well.